Citation Nr: 1642884	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  09-28 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent prior to February 13, 2014, for acquired psychiatric disorder variously diagnosed to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 10 percent for left hand injury.

3.  Entitlement to a compensable evaluation prior to October 1, 2009 and in excess of 10 percent from October 1, 2009, for back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from January 1993 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2013.  This matter was originally on appeal from December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  The matter most recently came to the Board from the New Orleans, Louisiana RO.

While this case was undergoing Remand development, a 100 percent rating was assigned for the service connected psychiatric impairment, effective February 13, 2014.  As this did not satisfy the appeal as to the earlier period, that issue has been recharacterized as indicated on the title page.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to increased evaluations for left hand injury and back strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to February 13, 2014, the Veteran's acquired psychiatric disorder variously diagnosed to include MDD and PTSD was not manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment.



CONCLUSION OF LAW

Prior to February 13, 2014, the criteria for an evaluation in excess of 50 percent for an acquired psychiatric disorder variously diagnosed to include MDD and PTSD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434.


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's February 2013 Remand, the RO obtained outstanding medical records from the Bureau of Federal Prisons, scheduled VA examinations to determine the severity of the Veteran's service-connected psychiatric disorder, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2006 and October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to February 13, 2014, the Veteran's acquired psychiatric disorder variously diagnosed to include MDD and PTSD has been evaluated as 50 percent disabling pursuant to the General Rating Formula for Mental Disorders which provides that a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

The Board notes that DSM-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in July 2010.  Consequently, DSM-IV is still applicable.  Although not determinative, the GAF scores assigned are probative as they relate directly to the Veteran's level of impairment of social and industrial adaptability as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Psychiatric Clinic records received from Taft Correctional Institution indicate that the Veteran was being treated for a mood disorder and treated with Prozac.  Consistently, he was cooperative, his grooming and hygiene was good, his activity and movement were normal, his speech was normal, his thoughts were goal directed, and there were no hallucination, suicidal ideation, or homicidal ideation.  The Veteran's insight and judgment were also noted to be fair to good.  On different occasions, his mood was noted to be depressed, stressed, "ok", fair, anxious; and his affect was noted to be reactive, frustrated, and anxious.     

A September 2006 letter from a clinical psychologist noted that the Veteran reported experiencing nightmares and flashbacks and disturbed sleep, difficulty identifying and experiencing affective responses, difficulty interacting with others (especially those in authority positions), and being easily irritated with others.

An October 2006 letter from a clinical psychologist noted that the Veteran was working to overcome his difficulty maintaining relationships, his conflicting feelings, his exaggerated and unwanted emotional responses and other negative emotions which were noted to have a devastating impact on his ability to make rational decisions. 

Psychiatric records received from Oakdale Federal Correctional Institution indicate that the Veteran's PTSD problems included depressed mood, intrusive memories, sleep disturbances, panic attacks, hypervigilance, and avoidance issues.  

On the screening interview in April 2008, the provider noted that the Veteran related in a cooperative and appropriate manner.  He was fully oriented and in no apparent distress.  He told of adjusting satisfactorily to his detention and displayed no signs or symptoms of unusual or impaired speech, thinking process, intellectual capacity, affect or mood.  No short term memory deficits were evident.  He denied any current or past suicidal behavior.  Diagnostic impression was PTSD.

In January 2009, the Veteran discussed his continued struggles with the symptoms of PTSD.  He reported experiencing occasional anxiety attacks, insomnia, and depression.  In February 2009, the Veteran was alert, oriented, and very open during the session.  There was no evidence of major psychological problems, including suicidal ideation.  In March 2009, the Veteran reported having "good days and bad days" and reported having waking up frequently in the night with "night sweats."  He denied entertaining any suicidal thoughts.

In May 2009, the Veteran was noted to have spent the session voicing his frustrations at medical staff as well as the overall running of the institution.  In addition to venting his frustrations, he discussed his difficulties with PTSD symptoms, which included insomnia, anger problems, and frequent nightmares.  He denied thoughts of harming himself. 

In June 2010, the Veteran reported increased depressive symptoms and anxiety.  In September 2010, the Veteran reported that he had racing thoughts and could not relax  

On April 11, 2012, the provider noted that the Veteran was difficult to interview and was extremely guarded.  He seemed to be seeking even more medication.  The Veteran stated that he went to psychology and "she" lied to him and betrayed him and canceled his treatment.  The provider noted that the Veteran feigned poor understanding and threatened with filing a complaint and needing a drink of water, then said that he was too anxious to stay in the interview room and left.  The provider noted that the Veteran had clear personality difficulties, that his affect was not anxious, and that he was rather passive aggressive during the visit and uncooperative.  Mental health examination noted that his affect was hostile and evasive, he refused to answer, and his mood was angry.  His thought process was goal directed, there were no hallucination, his attention was appropriate, and he was alert and oriented times three.  The Veteran was diagnosed as having depressive disorder, not otherwise classified as well as narcissistic personality disorder.  A GAF between 71 and 100 was assigned.  

It is clear from the record that prior to February 13, 2014, the Veteran's main symptoms included depression, anxiety, insomnia, anger problems, and frequent nightmares.  He clearly did not meet the schedular criteria for an evaluation higher than 50 percent as the evidence does not show necessary for a 50 percent evaluation. 

Thus, the Board finds that prior to February 13, 2014, the Veteran's service-connected psychiatric symptoms did not reached the severity of a 70-percent rating which is assigned for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood; clearly not demonstrated in this case.  He has never reported or demonstrated suicidal ideation or obsessional rituals that interfere with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  On examination, the Veteran has consistently been oriented and cooperative; has consistently demonstrated normal speech, thought process, memory, attention, and concentration; has consistently denied hallucinations, suicidal ideation, and homicidal ideation; and his insight and judgment have consistently been noted to be fair to good.

Additional Considerations

The discussion above reflects that the symptoms of the Veteran's psychiatric disorder are contemplated by the applicable rating criteria.  The effects of his psychiatric symptoms have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an evaluation in excess of 50 percent prior to February 13, 2014, for acquired psychiatric disorder variously diagnosed to include MDD and PTSD is denied. 


REMAND

With respect to the issues of entitlement to increased evaluations for left hand injury and back strain, a remand is required for adequate examinations.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of 
§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  

In this case, a February 2014 VA examiner addressed the Veteran's lumbar spine disability with respect to weight-bearing and nonweight-bearing testing and performed range of motion testing of the Veteran's lumbar spine and left wrist, hand, and digits.  However, it is unclear as to whether the examiner performed both active and passive range of motion testing.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996).  In light of the foregoing, the Board finds that additional examinations of the Veteran's lumbar spine and left hand are warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his left hand injury and back strain that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an additional VA examination.  The examiner is to be provided access to the claims folder located in Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating hand and lumbar spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


